Citation Nr: 0802386	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  01-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO rating decision.  

In October 2001, the Board issued a decision denying a rating 
in excess of 30 percent for the service-connected post-
traumatic stress disorder (PTSD) and also denying entitlement 
to a TDIU rating.  The veteran thereupon appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  

In November 2002, the Court issued a memorandum decision 
vacating the Board's decision.  VA in turn appealed the 
Court's decision to the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  

In January 2004, the Federal Circuit issued a decision 
vacating the Court's decision and remanding the case to the 
Court for further consideration.  In March 2006, the Court 
issued a decision affirming the Board's denial of an 
increased rating for the service-connected PTSD and remanding 
the issue of a TDIU rating for further development.  

The Court's decision was again appealed to the Federal 
Circuit, which issued a decision in June 2007 affirming the 
Court's decision of March 2006.  The issue of entitlement to 
increased rating for the service-connected PTSD is 
accordingly no longer before the Board for the purpose or 
appellate review.  

The remaining issue on appeal, entitlement to a TDIU rating, 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC for actions in compliance with the 
Court's instructions.  VA will notify the veteran if further 
action is required on his part.  



REMAND

As a threshold matter, the veteran's representative of record 
before the Board previously was a private attorney.  As the 
attorney is no longer recognized to represent claimants 
before the Board, the veteran must be provided notification 
prior to readjudication of the case that he may represent 
himself or choose an accredited agent to represent him.  

The Court's order of March 2006 found that VA had not 
provided the veteran adequate VCAA notice of how to 
substantiate a TDIU claim or claim for extraschedular rating, 
and that the error in notification was prejudicial.  

The Court also found that the VCAA duty to assist requires VA 
to afford the veteran a medical examination to determine 
whether the veteran has any occupational impairment as 
defined by 38 C.F.R. § 4.16(a) and (b).  

The RO is accordingly directed to afford the veteran adequate 
VCAA notice and to provide him with a VA medical examination 
in compliance with the Court's order, and thereafter to 
readjudicate the claim.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The AMC/RO should provide the veteran 
a letter advising him that his former 
attorney is no longer recognized as a 
claimant's representative before the 
Board, and the veteran should decide 
whether he wants to represent himself or 
choose a Veterans Service Organization 
(VSO) or other accredited agent to 
represent him.  

2.  The AMC/RO should provide the veteran 
a letter advising him of the evidence 
required to support a claim for a TDIU 
rating.  The letter should advise the 
veteran of the respective duties of VA and 
of the claimant in obtaining information 
and evidence for inclusion in the file, 
and should specifically advise the veteran 
to submit any evidence or information in 
his possession regarding his employability 
that is not already of record.  

3.  Thereafter, the RO should schedule the 
veteran for examination in order to 
determine his entitlement of a TDIU 
rating.  The entire claims file must be 
made available to the examiner, and the 
examiner should indicate in the report 
that the entire file was reviewed.

The examiner's report should include 
discussion of the veteran's documented 
employment and educational history and his 
assertions regarding employability.  All 
appropriate diagnostics and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

The examiner should specifically state an 
opinion as to whether the veteran's 
service-connected disabilities, alone, 
have rendered him unable to obtain or 
maintain substantially gainful employment 
consistent with work and educational 
background.  If so, the examiner should 
provide the date from which such 
impairment has been manifest.  

4.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required actions, 
and any additional notification and/or 
development deemed warranted, RO should 
adjudicate the veteran's claim for a TDIU 
in light of all pertinent evidence and 
legal authority.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran (and representative, if any) an 
appropriate SSOC that includes citation to 
and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  





